NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                               JOEL D., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY, A.D., Appellees.

                              No. 1 CA-JV 17-0011
                                FILED 6-27-2017


            Appeal from the Superior Court in Maricopa County
                              No. JD 23237
                 The Honorable Jeanne M. Garcia, Judge

                                   AFFIRMED


                                    COUNSEL

Robert D. Rosanelli, Attorney at Law, Phoenix
By Robert D. Rosanelli
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By Amber E. Pershon
Counsel for Appellee, Department of Child Safety
                              JOEL D. v. DCS, A.D.
                              Decision of the Court



                         MEMORANDUM DECISION

Judge Jennifer B. Campbell delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Patricia K. Norris joined.


C A M P B E L L, Judge:

¶1            In this appeal, the father of A.D., Joel D., challenges the
juvenile court’s order terminating his parental rights. He argues that the
juvenile court erred in finding two statutory grounds for termination.
Because reasonable evidence supports the juvenile court’s termination
based on the fifteen months out-of-home placement ground under Arizona
Revised Statutes (“A.R.S.”) section 8-533(B)(8)(c), we affirm.

                   FACTS AND PROCEDURAL HISTORY

¶2            A.D. was born in August 2011. Father and Mother1 have a
history of substance abuse and domestic violence. Previously, the court
terminated parental rights to their two other children in common. Only
A.D. is a party to this appeal.

¶3            In early February 2013, the Department of Child Services
(“DCS”) conducted an investigation regarding allegations of domestic
violence and substance abuse. The investigator determined that Father and
Mother engaged in domestic violence while the child was present. DCS had
additional concerns about substance abuse by both parents. Accordingly,
DCS took temporary custody of A.D. and filed a dependency petition
alleging neglect.

¶4             Throughout 2013, DCS referred Father to various services
including drug testing, substance-abuse assessment and treatment,
psychological evaluation, and parent aide services. Father’s participation,
however, was minimal and sporadic. Father also continued to engage in
acts of domestic violence and tested positive for methamphetamines and
opiates. At his initial intake for substance-abuse assessment, Father denied
having issues with substance abuse. During his individual counseling
sessions, Father also denied having issues with domestic violence, despite
his fifteen-year documented history of domestic violence.


1   Mother is not a party to this appeal.


                                        2
                              JOEL D. v. DCS, A.D.
                              Decision of the Court

¶5            In late 2013 and early 2014, Father submitted to regular drug
testing and substance abuse treatment as well as a psychological evaluation.
A treatment provider, however, reported Father was still engaging in
“denial, minimalizing, and blaming” behaviors. Service providers also had
concerns Father was not fully attentive in parenting classes.

¶6             In March 2015, A.D. was placed into Father’s home in a
reunification effort. Shortly after, Father missed drug tests, brought an
inappropriate caregiver into the home, and continued to engage in
unhealthy domestic relationships. In April 2015, the juvenile court again
removed A.D. from the father’s custody. Following the failed reunification,
Father continued to engage in inappropriate parenting behavior and failed
to achieve all of his treatment goals.

¶7            In 2016, DCS filed a motion for the termination of Father’s
parental rights based on the statutory grounds of mental illness, nine
months out-of-home placement, and fifteen months out-of-home-
placement. The juvenile court held a contested severance hearing and
terminated on the grounds of mental illness and fifteen months out-of-
home placement. The court also found that termination was in A.D.’s best
interests. The juvenile court entered an order terminating Father’s parental
rights. Father timely appealed.

                                 DISCUSSION

¶8            Father argues the juvenile court erred in finding there was
clear and convincing evidence supporting termination based on fifteen
months out-of-home placement under A.R.S. § 8-533(B)(8)(c).2 Viewing the
evidence in the light most favorable to sustaining the termination order, see
Jordan C. v. Ariz. Dep’t of Econ. Sec., 223 Ariz. 86, 93, ¶ 18 (App. 2009)
(citations omitted), we find no error.

¶9             Parents have a fundamental right to raise their children as
they see fit, but that right is not absolute. Linda V. v. Ariz. Dep’t of Econ. Sec.,
211 Ariz. 76, 78, ¶ 6 (App. 2005) (citations omitted). To justify the severance
of parental rights, the juvenile court must find at least one statutory ground
by clear and convincing evidence. Id. Additionally, the juvenile court must
find by a preponderance of the evidence that the severance of parental
rights is in the child’s best interest. Kent K. v. Bobby M., 210 Ariz. 279, 288,
¶ 42 (2005). We do not reweigh the evidence, but, rather, we determine



2   Father does not dispute that termination is in A.D.’s best interests.


                                         3
                            JOEL D. v. DCS, A.D.
                            Decision of the Court

whether the termination order is supported by reasonable evidence. Jordan
C., 223 Ariz. at 93, ¶ 18 (citation omitted).

¶10           Termination based on out-of-home placement for a
cumulative period of fifteen months or longer requires clear and convincing
evidence that: (1) the parent has been unable to remedy the circumstances
that caused the out-of-home placement, and (2) there is a substantial
likelihood that the parent will not be capable of exercising proper and
effective parental care and control in the near future. A.R.S. § 8-533(B)(8)(c).

¶11           Reasonable evidence supports the juvenile court’s findings
that Father had been unable to remedy the circumstances that caused A.D.’s
out-of-home placement and there was a substantial likelihood Father
would not be capable of exercising proper and effective parental care and
control in the near future. At the time of the termination hearing, A.D. had
been in DCS’s care for a cumulative period of over three and a half years.
Although Father had made progress and actively participated in various
services, Father had a pattern of dishonesty with service providers and
continued to engage in unhealthy domestic relationships. Father continued
to select inappropriate caregivers and did not demonstrate the ability to
consistently parent A.D. safely and effectively.

¶12             Accordingly, the juvenile court did not err in terminating
Father’s parental rights to A.D. under A.R.S. § 8-533(B)(8)(c). Therefore, we
need not address Father’s argument that the juvenile court erred in
terminating his parental rights based on mental illness under A.R.S.
§ 8-533(B)(3). See Michael J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz. 246, 251,
¶ 27 (2000) (if appellate court affirms one statutory basis, it need not address
other statutory bases for termination).




                                       4
                           JOEL D. v. DCS, A.D.
                           Decision of the Court

                              CONCLUSION

¶13          For the reasons discussed, we affirm the juvenile court’s order
terminating Father’s parental rights to A.D.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        5